EXHIBIT 10.1
[FORM]


EAGLE ROCK ENERGY PARTNERS
LONG-TERM INCENTIVE PLAN


RESTRICTED UNIT AGREEMENT
FOR
OFFICERS
 
This Restricted Unit Agreement (this “Agreement”) is made and entered into by
and between EAGLE ROCK ENERGY G&P, LLC, a Delaware limited liability company
(the “Company”), and [_____________________] (the “Officer”).  This Agreement is
entered into as of the [_____] day of [________________], 20[__] (the “Date of
Grant”).  Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan (as defined
below), unless the context requires otherwise.
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the AMENDED AND RESTATED EAGLE ROCK ENERGY
PARTNERS LONG-TERM INCENTIVE PLAN (the “Plan”), which was approved by the
unitholders of EAGLE ROCK ENERGY PARTNERS, L.P., a Delaware limited partnership
(the “Partnership”), on September 17, 2010, to attract, retain and motivate
employees, officers, directors and consultants; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
grant to employees and officers of restricted units of the Partnership, as part
of their compensation for services performed for the Company, the Partnership,
or any other entity which is an affiliate (within the meaning of such term under
the Exchange Act and the rules promulgated thereunder) of the foregoing entities
(collectively, the “Partnership Entities”).
 
NOW, THEREFORE, in consideration of the Officer’s agreement to provide or to
continue providing services to the Partnership Entities, the Officer and the
Company agree as follows:
 
           SECTION 1.              Grant.
 
The Company hereby grants to the Officer as of the Date of Grant an award of
_________ Units, subject to the terms and conditions set forth in the Plan,
which is incorporated herein by reference, and in this Agreement, including,
without limitation, those restrictions described in Section 2 (the “Restricted
Units”).  
 
           SECTION 2.              Restricted Units.
 
The Restricted Units are restricted in that they may be forfeited to the Company
and in that they may not, except as otherwise provided in Section 5, be
transferred or otherwise disposed of by the Officer until such restrictions are
removed or expire as described in Section 4 of this Agreement.  The Company
shall issue in the Officer’s name
 
 
 
1

--------------------------------------------------------------------------------

 
the Restricted Units and shall retain the Restricted Units until the
restrictions on such Restricted Units expire or until the Restricted Units are
forfeited as described in Section 4 of this Agreement.  The Officer agrees that
the Company will hold the Restricted Units pursuant to the terms of this
Agreement until such time as the Restricted Units are either delivered to the
Officer or forfeited pursuant to this Agreement.   
 
           SECTION 3.              Rights of Officer; Unit Distribution Rights.
 
Effective as of the Date of Grant, the Officer shall be treated for all purposes
as a Unit holder with respect to all of the Restricted Units granted to him
pursuant to Section 1 (except that the Officer shall not be treated as the owner
of the Units for federal income tax purposes until the Restricted Units vest
(unless the Officer makes an election under section 83(b) of the Code, in which
case the Officer shall be treated as the owner of the Units for all purposes on
the Date of Grant)) and shall, except as provided herein, have all of the rights
and obligations of a unit holder with respect to all such Restricted Units,
including any right to vote with respect to such Restricted Units and to receive
any UDRs thereon if, as, and when declared and paid by the Partnership,
including, without limitation, any UDRs consisting of the distribution of
special purchase or other rights.  Notwithstanding the preceding provisions of
this Section 3, the Restricted Units shall be subject to the restrictions
described herein, including, without limitation, those described in Section
2.    
 
SECTION 4.               Forfeiture and Expiration of Restrictions.
 
(a)    Vesting Schedule.  Subject to the terms and conditions of this Agreement,
the restrictions described in Section 2 shall lapse and the Restricted Units
shall become vested and nonforfeitable (“Vested Units”), provided the Officer
has continuously provided services to the Partnership Entities, without
interruption, from the Date of Grant through each applicable vesting date (each,
a “Vesting Date”), in accordance with the following schedule:
 
Vesting Date1
 
Cumulative Vested Percentage
 
On [_________, 20__]
    33 %
On [_________, 20__]
    66 %
On [_________, 20__]
    100 %



(b)    Termination of Service.  
 
(i)           Termination For Cause or Without Good Reason.  If, at any time
prior to the final Vesting Date, the Officer ceases providing services to the
Partnership Entities by reason of the Officer’s voluntary termination of service
without Good Reason or if the Officer’s service relationship is terminated by a
Partnership Entity for Cause, then all
 
_________________________________
1 Grants dated between February 15 and August 14 vest on May 15 of each year;
grants dated between August 15 and February 14 vest on November 15 of each year.

 
 
2

--------------------------------------------------------------------------------

 
 
Restricted Units granted pursuant to this Agreement that have not yet vested as
of the date of the Officer’s termination shall become null and void as of the
date of such termination, shall be forfeited to the Company and the Officer
shall cease to have any rights with respect thereto; provided, however, that the
portion, if any, of the Restricted Units for which forfeiture restrictions have
lapsed as of the Officer’s date of termination shall survive.
 
(ii)           Termination due to Death or Disability.  If, at any time prior to
the final Vesting Date, the Officer ceases providing services to the Partnership
Entities by reason of the Officer’s death or Disability, then all Restricted
Units granted pursuant to this Agreement that remain unvested as of the date of
the Officer’s termination shall immediately become fully vested and
nonforfeitable as of the date of such termination.
 
(iii)           Termination Without Cause or For Good Reason.  If, at any time
prior to the final Vesting Date, the Officer ceases providing services to the
Partnership Entities by reason of a termination of the Officer’s services by the
Officer for Good Reason or by a Partnership Entity without Cause, then all
Restricted Units granted pursuant to this Agreement that have not yet vested as
of the date of the Officer’s termination shall become null and void as of the
date of such termination, shall be forfeited to the Company and the Officer
shall cease to have any rights with respect thereto; provided, that, the
Committee, in its sole and absolute discretion, may decide to vest all or any
portion of the Restricted Units granted pursuant to this Agreement that remain
unvested as of the date of the Officer’s termination.  The portion of the
Restricted Units, if any, for which restrictions do not lapse in accordance with
the foregoing shall become null and void as of the date of termination;
provided, that the portion, if any, of the Restricted Units for which forfeiture
restrictions lapse as of the date of termination shall survive.
 
 
       (c)    Termination Following a Change of Control.  In the event of
termination of the Officer’s service relationship with the Partnership Entities
by the Officer for Good Reason or by a Partnership Entity without Cause, in
either case within 2 years following a Change of Control and prior to the final
Vesting Date, all restrictions described in Section 2 shall lapse and all
Restricted Units granted pursuant to this Agreement shall become immediately
vested and nonforfeitable.
 
(d)           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
(i)           Cause.  The term “Cause” means a determination made in good faith
by two-thirds (2/3) of the Board that the Officer (A) willfully and continually
failed to substantially perform the Officer’s duties with the Partnership
Entities (other than a failure resulting from the Officer’s incapacity due to
physical or mental illness) which failure continued for a period of at least
thirty (30) days after a written notice of demand for substantial performance
has been delivered to the Officer specifying the manner in which the Officer has
failed to substantially perform or (B) willfully engaged in conduct which is
demonstrably and materially injurious to the Partnership Entities, monetarily or
otherwise; provided, however, that no termination of the Officer’s services
shall be for Cause as set forth in clause (B) above until (1) there shall have
been delivered to the Officer a copy of a written notice setting forth that the
Officer was guilty of the conduct
 
 
3

--------------------------------------------------------------------------------

 
described in clause (B) above and specifying the particulars thereof in detail
and (2) the Officer shall have been provided an opportunity to be heard by the
Board (with the assistance of the Officer’s counsel if the Officer so
desires).  No act or failure to act on the part of the Officer shall be
considered “willful” unless the Officer has intentionally or deliberately acted
or failed to act with knowledge that such action or failure to act was likely to
be materially injurious to the Partnership Entities.  Notwithstanding anything
contained herein or in the Plan to the contrary, no failure to perform by the
Officer after a notice of termination is given shall constitute Cause.     
 
(ii)           Disability.  The term “Disability” means (A) a physical or mental
impairment of sufficient severity that, in the opinion of the Board, the Officer
is unable to continue performing the duties assigned to the Officer prior to
such impairment or the Officer’s condition entitles the Officer to disability
benefits under any insurance or employee benefit plan of any Partnership Entity
in which the Officer participates, and (B) the impairment or condition is cited
by the employing Partnership Entity as the reason for the Officer’s termination.
 
(iii)           Good Reason.  The term “Good Reason” means the occurrence of any
of the following events or conditions: (A) a change in the Officer’s status,
title, position or responsibilities (including reporting responsibilities) which
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto, the assignment to the
Officer of any duties or responsibilities that are inconsistent with such
status, title, position or responsibilities, or any removal of the Officer from
or failure to reappoint or reelect the Officer to any of such positions, except
in connection with the termination of the Officer’s services for Cause, due to
the Officer’s Disability or death, or by the Officer voluntarily without Good
Reason, (B) a reduction in the Officer’s annual base salary, (C) a change in the
geographic location at which the Officer must perform services (without the
consent of the Officer) to a location more than thirty-five (35) miles from the
location at which the Officer normally performs such services as of the Date of
Grant, except for reasonably required business travel that is not materially
greater than such travel requirements prior to the Date of Grant, (D) the
failure by the Partnership Entities to continue in effect any material
compensation or benefit plan in which the Officer was participating as of the
Date of Grant or to provide the Officer with compensation and benefits at least
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under each compensation or employee benefit plan, program and practice as in
effect immediately prior to the Date of Grant (or as in effect following the
Date of Grant, if greater), (E) any material breach by a Partnership Entity of
any provision of the Plan or of any provision of the Officer’s employment
agreement, if any, or (F) any purported termination of the Officer’s employment
for Cause by a Partnership Entity that does not otherwise comply with the terms
of the Plan, this Agreement or the Officer’s employment agreement, if any.  In
the case of the Officer’s allegation of Good Reason, (1) the Officer shall
provide notice to the Committee of the event alleged to constitute Good Reason
within 90 days of the occurrence of such event, and (2) the Partnership Entities
shall have the opportunity to remedy the alleged Good Reason event within 30
days from receipt of notice of such allegation.
 
SECTION 5.    Limitations on Transfer.
 
4

--------------------------------------------------------------------------------

 
 
The Officer agrees that he shall not dispose of (meaning, without limitation,
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of) any
Restricted Units hereby acquired prior to the applicable Vesting Dates,
including pursuant to a domestic relations order issued by a court of competent
jurisdiction, unless such transfer is expressly approved in writing by the
Committee.  Any attempted disposition of the Restricted Units in violation of
the preceding sentence shall be null and void.
 
SECTION 6.              Nontransferability of Agreement.
 
This Agreement and all rights under this Agreement shall not be transferable by
the Officer other than by will or pursuant to applicable laws of descent and
distribution.  Any rights and privileges of the Officer in connection herewith
shall not be transferred, assigned, pledged or hypothecated by the Officer or by
any other person or persons, in any way, whether by operation of law, or
otherwise, and shall not be subject to execution, attachment, garnishment or
similar process.  In the event of any such occurrence, the Restricted Units
shall automatically be forfeited.  Notwithstanding the foregoing, all or some of
the Restricted Units or rights under this Agreement may be transferred if such
transfer is approved in writing by the Committee.
 
SECTION 7.              Adjustment of Restricted Units.
 
The number of Restricted Units granted to the Officer pursuant to this Agreement
shall be adjusted to reflect unit splits or other changes in the capital
structure of the Partnership, all in accordance with the Plan.  All provisions
of this Agreement shall be applicable to such new or additional or different
units or securities distributed or issued pursuant to the Plan to the same
extent that such provisions are applicable to the Units with respect to which
they were distributed or issued.  
 
           SECTION 8.                  Delivery of Vested Units.
 
Promptly following the expiration of the restrictions on the Restricted Units as
contemplated in Section 4 of this Agreement, and subject to Section 9, the
Company shall cause to be issued and delivered to the Officer or the Officer’s
designee the number of Restricted Units as to which restrictions have lapsed,
free of any restrictive legend relating to the lapsed restrictions, and shall
pay to the Officer any previously unpaid UDRs distributed with respect to the
Restricted Units.  Neither the value of the Restricted Units nor the UDRs shall
bear any interest owing to the passage of time.   
 
           SECTION 9.                  Securities Act.
 
The Company shall have the right, but not the obligation, to cause the
Restricted Units to be registered under the appropriate rules and regulations of
the SEC.  The Company shall not be required to deliver any Units hereunder if,
in the opinion of counsel for the Company, such delivery would violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations.  By accepting this grant, the Officer agrees that any Units that
the Officer may acquire upon vesting of this Award will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws.    
 
5

--------------------------------------------------------------------------------

 
 
SECTION 10.     Copy of Plan.
 
By the execution of this Agreement, the Officer acknowledges receipt of a copy
of the Plan.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any applicable law, then such provision will be deemed to
be modified to the minimum extent necessary to render it legal, valid and
enforceable; and if such provision cannot be so modified, then this Agreement
will be construed as if not containing the provision held to be invalid, and the
rights and obligations of the parties will be construed and enforced
accordingly.    
 
SECTION 11.     Notices.
 
Whenever any notice is required or permitted hereunder, such notice must be in
writing and personally delivered or sent by mail.  Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day (on which banking institutions in the State of Texas are
open) after it is deposited in the United States mail, certified or registered,
postage prepaid, addressed to the person who is to receive it at the address
which such person has theretofore specified by written notice delivered in
accordance herewith.  The Company or the Officer may change at any time and from
time to time by written notice to the other, the address which it or he
previously specified for receiving notices.  The Company and the Officer agree
that any notices shall be given to the Company or to the Officer at the
following addresses:
 


Company:Eagle Rock Energy G&P, LLC
                            Attn: Charles C. Boettcher
                            P.O. Box 2968
                            Houston, Texas 77252-2968
                            Phone: (281) 408-1260
                            Fax: (281) 715-4142


Officer:  At the Officer’s current address as shown in the Company’s records.  
 
SECTION 12.     General Provisions.
 
(a)Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan.  The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and with respect to this Agreement shall
be final and binding upon the Officer and the Company.  In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
 
(b)Continuation of Service. This Agreement shall not be construed to confer upon
the Officer any right to continue in the service of the Partnership Entities.
 
(c)Governing Law. This Agreement shall be interpreted and administered under the
 
 
6

--------------------------------------------------------------------------------

 
laws of the State of Texas, without giving effect to any conflict of laws
provisions.
 
(d)Amendments.  This Agreement may be amended only by a written agreement
executed by the Company and the Officer, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change (other than pursuant to Section 4(c) or
7(c) of the Plan) materially reduces the rights or benefits of the Officer with
respect to the Restricted Units without his consent.  
 
(e)Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under the Officer.  
 
(f)Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to this subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby.  Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.  
 
(g)No Liability for Good Faith Determinations. Neither the Partnership Entities,
nor the members of the Committee or the Board, nor any officer of the Company,
shall be liable for any act, omission or determination taken or made in good
faith with respect to this Agreement or the Restricted Units granted hereunder.
 
(h)No Guarantee of Interests.  The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
 
(i)Withholding Taxes.  To the extent that the grant or vesting of a Restricted
Unit or distribution thereon results in the receipt of compensation by the
Officer with respect to which any Partnership Entity has a tax withholding
obligation pursuant to applicable law, unless other arrangements have been made
by the Officer that are acceptable to such Partnership Entity, the Officer shall
deliver to the Partnership Entity such amount of money as the Partnership Entity
may require to meet its withholding obligations under applicable law.  No
issuance of an unrestricted Unit shall be made pursuant to this Agreement until
the Officer has paid or made arrangements approved by the Partnership Entity to
satisfy in full the applicable tax withholding requirements of the Partnership
Entity with respect to such event.  
 
(j)Insider Trading Policy.  The terms of the Company’s Insider Trading Policy
with respect to Units are incorporated herein by reference.  
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 


 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Officer has set his hand as to the
date and year first above written.
 
                                                           


EAGLE ROCK ENERGY G&P, LLC
 
 
By: ___________________________________________                                                                                                                                         
Name: _________________________________________                                                                                                                                        
Title: 
_________________________________________                                                                                                                                         
     
                                                                                  
Officer ________________________________________
 
 
 
 



 
 
 



 
8

--------------------------------------------------------------------------------

 
